ALMON, Justice.
Plaintiffs below, purchasers of a home in Pelham, Alabama, filed suit claiming damages for alleged fraud and misrepresentation by defendants, who were the sellers, real estate brokers, and mortgagee of the home which plaintiffs bought.
The trial court granted motions to dismiss as to all defendants. We affirm.
The complaint was filed June 26, 1980. It alleged that the claimed fraud was discovered in May of 1979 which was more than one year prior to the filing of the complaint.
*187In brief, the appellants state that the date of the discovery of the alleged fraud was a typographical error, and that the court as well as the defendants’ counsel was orally apprised of this error.
This Court decides questions of law which are reflected in the record only. A trial judge will not be put in error on the basis of assertions of counsel which are unsupported in the official record.
AFFIRMED.
TORBERT, C. J., and FAULKNER, EM-BRY and ADAMS, JJ. concur.